Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s amendment will not be entered, as it introduces previously unclaimed subject matter which would require further search and consideration.
In the interest of compact prosecution, the Examiner notes that the claims were rejected under 35 U.S.C. 112(a) due to the incorporation of the unsupported phrase “a source/drain electrode on the region extension portion”. Applicant argues that the submitted amendment would overcome the rejection under 35 U.S.C. 112(a). However, the claims as amended still contain the phrase “a source/drain electrode on the region extension portion” and therefore, if entered, the amended claims would still invoke a rejection under 35 U.S.C. 112(a) due to the inclusion of new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783